UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K AMENDMENT NO. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)December 7, 2009 NEW ENERGY SYSTEMS GROUP (Exact name of registrant as specified in the Charter) Nevada 000-49715 91-2132336 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 116 West 23rd St., 5th FL New York, NY 10011 (Address of Principal Executive Offices) 917-573-0302 (Issuer Telephone number) A-3 Xinglian Industrial Zone He Hua Ling, Pingxin Road, Xin Nan, Ping HuTown Longgang, Shenzhen China (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.01Completion of Acquisition or Disposition of Assets. On December 7, 2007, New Energy Systems Group (the “Company”) closed the transactions contemplated by the share exchange agreement (the “Share Exchange Agreement”)dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Anytone”).Pursuant to the Share Exchange Agreement, the Company acquired Anytone International and thereby indirectly acquired Anytone International’s Chinese operating subsidiary Anytone.Further information about the Share Exchange Agreement was provided above under Item 1.01 of the Current Report filed by the Company on November 19, 2009. Pursuant to the Share Exchange Agreement, the Company issued to the shareholders of Anytone International, proportionally among the Anytone International Shareholders in accordance with their respective ownership interests in Anytone International immediately before the closing of the Share Exchange, an aggregate of 3,593,939 shares of the Company’s Common Stock with a restrictive legend, and agreed to pay US $10,000,000.As of today, $5,000,000 has been paid; the parties have agreed that the remaining $5,000,000 will be paid on or before June 30, 2010 with no interest. There were no material relationships between the Company or its affiliates and any of the parties to the Share Exchange Agreement, other than in respect of the Share Exchange Agreement. Item3.02Unregistered Sales of Equity Securities Pursuant to the Share Exchange Agreement, on December 7, 2009, we issued 3,593,939 shares of our Common Stock.
